Hines, J.
Mary Baines, her daughter, Leila Slade, and her son William M. Baines owned a tract of land as tenants in common. Three deeds conveying said land were simultaneously executed on November 9, 1918. (1) The daughter and son, in consideration of $14,000, conveyed it by deed of warranty to their mother, thus putting the whole estate therein in her. (2) The mother conveyed it to her daughter to secure the payment of $7000 due to the daughter on the purchase-price of the daughter’s interest. This deed contained a power of sale, authorizing the grantee, her heirs, executors, administrators, or assigns, to sell the land if the mother defaulted in the payment of the debt thereby secured. (3) The mother, in consideration of $1 and of natural love and affection, conveyed the land to her son for and during his natural life (reserving to herself a life-estate therein), with remainder, after the death of the son, to the daughter. The mother failed to pay the debt secured by her deed to her daughter. Both the mother and the daughter died. Thereafter, J. O. Slade, the husband of the *860daughter, as her administrator, under the power of sale in the security deed, advertised and sold the land; and at the sale he became the purchaser. The present proceeding was brought by the son to enjoin J. 0. Slade from interfering with his possession, and for other equitable relief. The trial judge held that the security deed from the mother to the daughter attached only to the life-estate of the mother, reserved under hex deed to the son, that the same could not lawfully operate as against the life-estate of the son, and that the same became inoperative at the death of the mother; and thereupon granted an injunction. To this judgment J. 0. Slade as administrator, and individually, excepted.
The court erred in holding that the security deed from the mother to the son attached only to her life-estate reserved in her deed to her son, and in not holding that said security deed attached to the whole estate therein. Knowles v. Lawton, 18 Ga. 476 (63 Am. D. 290). As the injunction was granted upon a wrong construction of the instruments involved, the judgment must be reversed. Hill v. Wadley So. Ry. Co., 128 Ga. 705 (57 S. E. 795).

Judgment reversed.


All the Justices concur, except